Exhibit 99.1 FOR IMMEDIATE RELEASE NEWSTAR REPORTS NET INCOME OF $5.0 MILLION, OR $0.10 PER DILUTED SHARE FOR THE SECOND QUARTER Accelerating asset and revenue growth drive higher returns · Investment Activity – New funded credit investments exceeded $1.0 billion in the second quarter, up 68% from last quarter and 213% from the same quarter last year. · Asset Growth – Managed loans and credit investments increased by $418 million to $4.2 billion, or 11%, from the prior quarter and $1.7 billion, or 70%, from the same period last year. · Funding – Growth in managed assets was supported by a combination of long term capital from the issuance of senior unsecured notes totaling $300 million in April and a new $175 million credit facility, as well as managed funds. Corporate debt totaling $238 million was also retired in the second quarter, which resulted in the recognition of $3.6 million of debt extinguishment costs that are included in interest expense. · Net Interest Margin – Due primarily to the negative impact of interest expense recognized in connection with debt prepayment, the margin narrowed to 1.99% for the second quarter from 2.51% in the prior quarter. Excluding expenses related to debt extinguishment, the adjusted margin was 2.44% in the second quarter. · Revenue – Total revenue1 increased by $1.7 million to $23.2 million, or 7.8% from the prior quarter as a $1.6 million decrease in net interest income, driven by accelerated recognition of interest expense in connection with debt prepayment, was more than offset by a $3.3 million increase in non-interest income from capital markets and asset management activities. Adjusted revenue was up 24% from the prior quarter, excluding the costs related to debt extinguishment. · Operating Leverage – Operating expenses decreased to 1.39% of average assets in the second quarter compared to 1.44% in the prior quarter and 1.87% in the same period last year as the growth in average assets outpaced the increase in expenses from the prior quarter. · Credit – Credit costs improved as the provision for credit losses decreased by $3.8 million from the prior quarter due primarily to the mix of new loans and the impact of positive portfolio rating migration, which drove a decrease in general provision expense, as well as slightly lower specific provisions. · Stockholders Equity – Pre-tax ROAE increased to 5.2% in the second quarter, or 7.4% excluding the expenses related to debt extinguishment, from 2.7% last quarter.Book value per share increased to $14.36 at the end of the second quarter, up 0.7% or $0.10 from the prior quarter due primarily to earnings retention and the impact of share repurchases. 1 Total revenue is defined as the sum of net interest income and non-interest income Boston, August 5, 2015 – NewStar Financial, Inc. (NASDAQ: NEWS) (“NewStar” or the “Company”), an internally-managed, commercial finance company, today announced financial results for its second quarter of 2015, reporting net income of $5.0 million, or $0.10 per diluted share. Adjusted net income, excluding debt extinguishment costs recognized in connection with the prepayment of corporate debt during the quarter, was $7.1 million, or $0.15 per diluted share.These results compare to net income of $2.5 million, or $0.05 per diluted share in the first quarter of 2015 and a consolidated net loss of $1.9 million, or $0.04 per diluted share in the second quarter of 2014. Operating income before income taxes was $8.6 million for the second quarter of 2015, or $12.1 million excluding debt extinguishment related expenses, compared to $4.3 million for the first quarter and a loss of $3.1 million in the second quarter of 2014. Adjusted measures included herein are non-GAAP measures.See “Non-GAAP Financial Measures” at the end of this press release and pages 13 and 14 for reconciliations of all non-GAAP measures to the applicable GAAP measures.
